Case 1:17-Cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 1 of 11

EXhibit B

Case 1:17-Cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 2 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION

KURT EICHENWALD,
Plaintiff,

C.A. NO. l7-cv-Ol 124-JKB

v.

JOHN RIVELLO

Defendant.

V\./VVV`/V~_/\_/\_/

PLAINTIFF’S‘ NOTICE OF SUBPOENA TO DAVID M. RIVELLO
PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 45 and as set
forth in the attached subpoena, Plaintiff Kurt Eichenwald (“Plaintiff”) requests that David M.
Rivello produce the documents, including electronically stored information (“ESI"), and/or
things described in the attached subpoena at the date and time listed thereon, and at the location
listed thereon or another agreed-upon location.

Respectfully submitted,

Dated: October 31 2018 /i/Jennifer B. Maisel
Steven Lieberman
Jennifer B. Maisel (admitted pro hac vice)
ROTHWELL, FIGG, ERNST & MANBECK, P.C.
607 14th Street, N.W. - Suite 800
Washington, D.C. 20005
Tel: (202) 783-6040
Fax: (202) 783-6031
Email: slieberman@rfem.com
Email: jmaisel@rfem.com
Att()meysf()r Plal`m‘ijjr Kurt Eichenwald

 

Case 1:17-Cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 3 of 11

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this lst day of Novernber, 2018, a copy of the
foregoing PLAINTIFF’S NOTICE OF SUBPEONA TO DAVID M. RIVELLO was served by e-

mail upon the following counsel of record:

Bruce F. Bright

Mark Cropper

Ayres, Jenkins, Gordy & Almand, P.A.
6200 Coastal Highway, Suite 200
Ocean City, Maryland 21842

Tel: 410-723-1400

Fax: 410-723-1861

EKmail: bbright@ajgalaw.com

Email: mcropper@ajgalaw.com

/s/ Nasri V. B. Hage
Nasn` V.B. Hage

Case 1:17-Cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 4 of 11

AO SBB (Rev. 02/14) Subpoena to Produce Documents, lnfomiation. or Objects or to Permit Inspection ofPremises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
District of Maryland
Kurt Eichenwald )
Plainli`[)" )
V' ) Civi] Action NO_ 1:17-cv-01124-JKB
John Rive||o )
, )
D¢fcndam )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: David M. Rive||o
12806 W. Hopetown Ln., Ocean City, MD 21842

(Nrime o/`person to whom Ihis subpoena is ¢/i`recred)

6 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects. and to pemiit inspection, copying, testing, or sampling of the
material:Those documents and things listed in Attachment A.

Place: Daphhe Hhr[éy 7 7 7 nn `Date and Time:" 7

12301 Cropper Creek Lane ,
ocean City, MD 21342 11/30/2018 6.00 pm

El Inspection of Pre)nises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey. photograph, test, or sample the property or any designated object or operation on it.

Place: l Date and Time:

 

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 10/31/2018

CLERK OF CO UR T
OR
/s/ Jennz'fer Maisel 7
Signature qu/erk or Deputy Clerk .4rt0rney 's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (mune q/`parn~)
Kurt Eichenwa|d , who issues or requests this subpoena, are:

 

Notice to the person who issues or requests this subpoena
lf this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed Fed. R. Civ. P. 45(a)(4).

Case 1:17-Cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 5 of 11

AO 888 (Rev. 02/ 14) Subpot:na to Produce Documents. Ini`ormation. or Objects or to Permit lnspection of Premises in a Civil Action (Page 2)

 

 

Civil Action NO_ 1:17-cv-01124-JKB

PROOF OF SERVlCE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this subpoena for (name qfindividim/ and rirle, ifan_v)

O!l (daie)

Cl I served the subpoena by delivering a copy to the named person as follows:

Orl (date) ; Or

Cl l returned the subpoena unexecuted because:

Unless the subpoena was issued on behalfof the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

S

My fees are 5 for travel and S for services. for a total of$ 0.00

I declare under penalty of perjury that this information is true.

Date:

Se)'ver '.s' signature

Priuled name and lille

Ser\'er '.s' address

Additiona| information regarding attempted service, etc.:

Case 1:17-Cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 6 of 11

AO SXB (Rev. 02/|4) Subpoena to Produce Docuinents. lnformation. or Objeets or to Permit lnspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(\) For a Trial, Hearing, or Deposilion. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides` is employed. or
regularly transacts business in person; or
(B) within the state where the person resides, is einployed, or regularly
transacts business in person, if the person
(i) is a party or a pany`s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense

(2) F or Other Dis¢'overy. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person residcs. is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Pcrson Subject to a Subpoena; Enforcement.

(l) Avaiding Undue Burden or Expense,' Sanclions. A party or attorney
responsible for issuing and sewing a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction-which may include
lost earnings and reasonable anomey`s fees_on a party or attorney who
fails to comply.

(2) Command lo Produce Materi'als or Permit Iiispecri`on.

(A) ,|/)pcarance an chnircd. A person commanded to produce
documents electronically stored information, or tangible things. or to
permit the inspection of premises need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition.
hearing. or trial.

(B) Ohjt'elions. A person commanded to produce documents or tangible
things otto permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting copying. testing. or
sampling any or all of the materials or to inspecting the premises_or to
producing electronically stored information in thc form or forms requested
The objection must be served before the earlier ofthe time specified for
compliance or 14 days after the subpoena is served. |f an objection is niade,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order. and the
order must protect a person who is neither a party nor a party`s officer from
significant expense resulting from compliance

(3) Qua.t'hing or Modifyi'ng a Subpoelia.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply:

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applics; or

(iv) subjects a person to undue burdcn.

(B) Wlicn Permiired. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
inotion. quash or modify tire subpoena ifit requires:

(i) disclosing a trade secret or other confidential rescarch.
development. or commercial information; or

(ii) disclosing an unretained experl’s opinion or infonnation that does
not describe specific occurrences in dispute and results from thc cxpeit`s
study that was not requested by a party.

(C) Speci/_i'ing Cmia'itioiis a.r an Alternative. ln the circumstances
described in Rule 45(d)(3)(B). the court may. instead ofquashing or
modifying a subpoena, order appearance or production under specified
conditions ifthc serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated

(e) Duties in Responding to a Subpoena.

( l) Product'ng Documems ar Electronically Stored information These
procedures apply to producing documents or electronically stored
infortnation:

(A) Documenis. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to thc categories in the demand.

(B) Form for Producing Electronical/y Sloi'ea' /nformalioii Nol .S'[)eci'/i`ed.
lfa subpoena does not specify a fomi for producing electronically stored
information. the person responding must produce it in a form or forrns in
which it is ordinarily maintained or in a reasonably usable form or fonns.

(C) lilcctroiiica/f\i Slorcd I/ih)rmali'on Prorliiced in Oiil_v One Forni. The
person responding need not produce the same electronically stored
information in more than one form.

(D) lnacc¢'.rsihle Eleclronica//y Stored lnformalion. The person
responding need not provide discovery of electronically stored information
from sources that the person identities as not reasonably accessible because
ofundue burden or cost. On motion to compel discovery or for a protective
ordcr. the person responding mtist show that the information is not
reasonably accessible because ofundue burden or cost. if that showing is
made. the court may nonetheless order discovery from such sources if the
requesting party shows good cause. considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Pratection.

(A) l)iji)rmali`oii Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications or
tangible things in a manner that. without revealing information itself
privileged or protected. will enable the parties to assess the claim.

(B) lriformulion Producea', ll`intbnnation produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material the person making the claim may notify any party
that received the information ofthe claim and the basis for it. Atier being
notified, a party must promptly retum, sequester. or destroy the specified
information and any copies it has; must not usc or` disclose thc information
until the claim is resolved; must take reasonable steps to retrieve the
information ifthc party disclosed it before being notified; and may promptly
present the infonnation under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the infomiation must preserve thc information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required--and also, after a
motion is transferrcd, the issuing court-may hold in contempt a person
who. having been scrvcd` fails without adequate excuse to obey the
subpoena or an order related to it.

For access to subpoena maieria|s. see Fed. R. C`iv. P. 45(a) Committee Note (20| 3).

Case 1:17-Cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 7 of 11

Attachment A
DEFINITIONS

l. “David M. Rivello”, “You,” or “Your” means David M. Rivello and any other
legal entities, whether foreign or domestic, that are owned or controlled by David M. Rivello,
and all predecessors and successors in interest to such entities

2. “Plaintiff’ means Kurt Eichenwald.

3. “Defendant” means John Rayne Rivello, who is, or has been, a resident of
Salisbury, Maryland.

4. “Rivello chal Defense Fuud” means the campaign titled “U.S. Marine John
Rivello begal Defense Fund," which was found on the WeSearchr crowdfunding platform at
“https://www.wesearchr.com/bounties/jew-goldstein-the-legal-funding,” and any Related
information as it existed in 2017 through the present.

5. “Richard Spcncer” means Richard B. Spcncer, who is, or has been, a resident of
Alexandria, Virginia.

6. “Document" and “Documents" are used in their broadest sense and mean, without
limitation, all written, graphic, or otherwise recorded material, however produced, including,
without limitation, microfilms or other film records or impressions, electronically stored
information regardless of the form of storage medium, tape recordings or computer cards, floppy
disks or printouts, any and all papers, photographs, films, reeordings, memoranda, books,
records, accounts, communications letters, telegrams, correspondence, drafts, notes of meetings,
notes of conversations, notes of telephone ealls, inter-office memoranda or written
communications of any nature, recordings of conversations either in writings or upon any

mechanical or electrical recording devices, including email, notes, papers, reports, analyses,

Case 1:17-cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 8 of 11

invoices, canceled checks or check stubs, receipts, minutes of meetings, time sheets, diaries, desk
calendars, ledgers, schedules, licenses, financial statements, telephone bills, logs, and any
differing versions of any of the foregoing, whether so denominated, formal, informal or
otherwise, as well as copies of the foregoing which differ in any way, including by the addition
of handwritten notations or other written or printed matter of any nature, from the original. The
term specifically includes information stored in a computer database and capable of being
generated in documentary form, such as electronic mail.

7. “Person” and “Persons" refer to any individual, corporation, proprietorship,
association, joint venture, company, partnership, or other business or legal entity, including

governmental bodies and agencies.

8. “Third Party” and “Third Parties” means any Person or Persons other than
Plaintiff or Defendant.
9. “Communication” refers to any transmission, conveyance or exchange of a word,

statement, fact, thing, idea, Document, instruction, information, demand, or question by any
medium, whether by written, oral, or other means, including but not limited to electronic
communications and electronic mail,

lO. When used with reference to a Person, “Identify" or “Identification” means to
state the person’s name, present or last-known address, present or last-known telephone number,
and present or last-known position and business affiliation When used with reference to a
Document, “Identify” or “Identification” means to state the Document’s title and subject matter,
form (e.g., letter, memo, etc.), date of preparation, author(s), addressee(s), recipient(s), and name
of its present custodian, as well as, where available, the Document’s Bates number. When used

with reference to a communication, “Identify” or “Identiflcation" means to identify the sender(s),

Case 1:17-cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 9 of 11

recipient(s), and/or participant(s) of the communication and to state the date, subject matter, and
nature (e.g., telephone call, meeting, letter, etc.) of the communication, If the communication
was in person, also state the location. When used with reference to a device, system, product, or
service, “Identify” or “Identification” means to state the name, part number, function, key
features, list price, and first sale date of that device, product, system or service. When used with
reference to agreements, including but not limited to licenses, “Identify” or “Identification”
means to list the details of the agreement or assurance, including but not limited to the date,
effective date, parties, third-party beneficiaries, and subject matter, as well as to describe
verbatim any oral component

ll. “Relating to,” “Relate to,” “Referring to” and “Refer to” mean relating to,
reflecting, referring to, concerning, mentioning, pertaining to, evidencing, involving, describing,
discussing, commenting on, embodying, responding to, supporting, contradicting, or constituting
(in whole or in part), as the context makes appropriate.

12. “Include” and “Including” means including without limitation.

INSTRUCTIONS

l. In responding to the following Requests, You shall furnish all information in your
possession, custody, or control.

2. The singular form of a word should be interpreted in the plural as well. The words
"and" and "or" shall be construed conjunctively or disjunctively, whichever makes the request
most inclusive. The words "all," "any," and "each," shall each be construed as encompassing any
and all.

3. If any request is considered by You to be ambiguous or unclear, Plaintiff requests

that You contact and confer with the counsel listed on the first page of the Notice of Subpoena as

Case 1:17-cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 10 of 11

soon as possible, so that the request can be clarified and unnecessary delays in providing for the
production of documents and things can be avoided.
4. Regarding claims of attorney-client privilege, You must comply with the

requirements of Rule 45(e)(2) of the Federal Rules of Civil Procedure.

DOCUMENTS REQUESTED
l. All Documents Related to any Communications between Defendant and Plaintiff.
2. All Communications to which You or Defendant were parties Relating to
Plaintiff.
3. All Communications between You and Defendant Relating to Plaintiff.
4. All Documents and Communications Relating to Plaintiff.

5. All Documents Related to the Rivello Legal Defense Fund.

6. All Documents Identifying any money, credit, or thing of monetary value
obtained from any Person in connection with the Rivello legal Defense Fund.

7. All Communications Relating to the Rivello Legal Defense Fund during the time
period of 2017 through the present.

8. Documents and Communications sufficient to show that the email address
“jrrivello@gmail.com” was used by Defendant during the time period of 2016 through the
present.

9. Documents and Communications sufficient to show that the phone number “413-
235-3549” was used by Defendant during the time period of 2016 through the present

10. All records of Communications made from, or to, any phone number or email

account for used by Defendant for which you paid, during the time period of November 2016

through December 2016.

Case 1:17-cv-01124-.]KB Document 56-3 Filed 12/31/18 Page 11 of 11

l l. All Communications made by, or to, Defendant through any phone number or
email account, for which you paid, during the time period of November 2016 through December
2017.

12. All Communications between You and Richard Spencer.

13. All Documents and Communications regarding any funding of the litigation
between Plaintiff and Defendant.

14. All Documents and Communications Related to any funding of the defense in The
State of Texas v. John Rivello, Fl7-00215, Criminal District Court No. 5, Dallas County, Texas.

15. All Documents and Communications of or with Defendant Relating to Judaism.

16. All Documents and Communications of or with Defendant Relating to Nazis,
Nazism, or white supremacy.

17. All Documents and Communications of or with Defendant Relating to the alt-
right.

18. All Documents and Communications of or with Defendant Relating to epilepsy or
Persons who are referred to as having epilepsy.

19. Documents sufficient to show the ownership of the residence at 1808 E Clear
Lake Dr., Salisbury, MD 21804.

20. Insurance policies reflecting insurance coverage, including homeowners
insurance, covering the residence at 1808 E Clear Lake Dr., Salisbury, MD 21804, or covering
any actions occum`ng on such property, as well as any insurance claim (and Communications

Related thereto) Relating to the litigation between Plaintiff and Defendant.

